Exhibit 10.1

“CONFIDENTIAL TREATMENT OF CERTAIN INFORMATION CONTAINED IN THIS DOCUMENT HAS
BEEN REQUESTED BY WJ COMMUNICATIONS, INC.  THE CONFIDENTIAL PORTIONS OF THIS
DOCUMENT INDICATED WITH ASTERISKS (***) HAVE BEEN OMITTED AND HAVE BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.”

Wafer Manufacturing and Supply Agreement

This Wafer Manufacturing and Supply Agreement (“Agreement”) is made and entered
into this      day of May, 2007, by and between Amptech, Inc., a Delaware
corporation having its principal place of business at 5776-D Lindero Canyon
Road, #431, Westlake Village, California 91362 (hereinafter “AMPTECH”) and WJ
Communications, Inc., a Delaware corporation having its principal place of
business at 401 River Oaks Parkway San Jose, CA 95134 (hereinafter  “WJ”). (WJ
and AMPTECH shall also sometimes be referred to herein together as the “Parties”
or individually as a “Party”).

WITNESSETH:

WHEREAS, AMPTECH is a semiconductor company;

WHEREAS, AMPTECH is acquiring certain assets of WJ pursuant to that certain
Asset Purchase Agreement of even date (the “Asset Purchase Agreement”);

WHEREAS, subsequent to the closing under the Asset Purchase Agreement, WJ
desires to pay AMPTECH to manufacture and supply WJ with wafers utilizing WJ’s
wafer production processes;

WHEREAS, WJ has developed certain proprietary process technology associated with
wafer production products, and desires to provide such technology to AMPTECH 
for the purpose of manufacturing wafers for WJ and, under certain circumstances,
as defined in the License Agreement between the Parties of even date (the
“License Agreement”) will license AMPTECH to produce wafers using certain
proprietary process technology for AMPTECH and other customers of AMPTECH;

 WHEREAS,  AMPTECH is willing to manufacture and supply wafers to WJ utilizing
WJ’s wafer production processes; and

WHEREAS, the Parties desire to establish the terms and conditions for the
manufacture of wafers by AMPTECH and the purchase of wafers by WJ.

NOW, THEREFORE, in consideration of the mutual promises and agreements of the
Parties contained herein, and other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the Parties agree as follows:

1.             DEFINITIONS

1.1           “Confidential Information means any and all information (in any
and every form and media) not generally known in the relevant trade or industry,
which was obtained from any Party in connection with this Agreement or the
License Agreement, the respective rights and obligations of the Parties
hereunder, including, without limitation, (a) information relating to trade
secrets of such Party, (b) information relating to existing or contemplated
products, services, technology, ideas, designs, processes, formulae, research
and development (in any and all stages) of such Party, (c) information relating
to the Wafers or any of the patents, trade secrets, know-how, and other
technology and information relating to the Wafers and their design, and (d)
information relating to forecasts, projections, sales, business plans, methods
of doing business, sales or marketing methods, current and contemplated markets,
current and potential customers, strategic partners, acquirers or  investors,
customer lists, customer usages and/or requirements and supplier information of
such Party.


--------------------------------------------------------------------------------


1.2           “Copyrights” means: (a)  any rights in original works of
authorship fixed in any tangible medium of expression as set forth in the United
States Copyright Act, 17 U.S.C. § 101 et. seq.; (b)  all registrations and
applications to register the foregoing anywhere in the world; (c)  all foreign
counterparts and analogous rights anywhere in the world; and (d)  all rights in
and to any of the foregoing.

 1.3                              “Die” means an individual integrated circuit
or components which when completed create an integrated circuit.

 1.4                              “Embedded Third Party Technology” means third
party software or hardware embedded as part of the WJ Technology and/or in
Improvements thereto.

1.5           “Facilities” means AMPTECH’s physical fabrication facilities
located at 5130 McCarthy Boulevard, Milpitas, California.

1.6           “AMPTECH Services” has the meaning set forth in Section  2.1.

1.7           “AMPTECH Technology” has the meaning set forth in Section 9.2

1.8           “Gross Die per Wafer” (“GDW”) means the total quantity of Die
candidates on each Wafer, whether or not the Die is operational when the Wafer
has completed the manufacturing process.

1.9           “Improvements” means with respect to any Technology, all
discoveries, innovations, improvements, enhancements, derivative works, or
modifications of or to such Technology.

1.10         “Intellectual Property Rights” means any and all: (a)  Copyrights,
mask work rights, trademarks, and Patents; (b)  rights relating to innovations,
know-how, trade secrets, and confidential, technical, and non-technical
information; (c)  moral rights, author’s rights, and rights of publicity; and
(d)  other industrial, proprietary and intellectual property related rights
anywhere in the world, and all applications for, renewals and extensions of the
foregoing now or hereafter filed, regardless of whether or not such rights have
been registered with the appropriate authorities in such jurisdictions in
accordance with the relevant legislation.

1.11         “Jointly Developed Technology” means Technology that is written,
created, or otherwise made or acquired not solely by one or more employees of
one Party, but is created jointly by employees or contractors of WJ together
with employees or contractors of AMPTECH during and in the course of the
transactions contemplated by this Agreement, provided that: (a)  with respect to
copyrightable material, each contributing Party prepared the work with the
intention that their contributions be merged into inseparable or interdependent
parts of a unitary whole; (b)  with respect to inventions subject to patent
protection, each contributing Party made some original contribution to the
inventive thought and to the final solution; and (c)  with respect to matter
subject to trade secret protection, each contributing Party made substantial
contributions to such matter.

1.12         “Knowledge” shall mean the actual knowledge of the officers,
directors, and director-level employees of AMPTECH.

1.13         “Lot” means a group of wafers which are processed simultaneously.
Each Lot will be assigned a specific alpha/numeric identification that
distinguishes it from any other group that contains the same type of Die so that
each Lot can be separately identified.

1.14         “Minimum Yield” means, with respect to a particular  Wafer, the
minimum acceptable Yield for such Wafer as per the Specifications.

1.15         “Net Die per Wafer” (“NDW”) means the net number of functional Die
on each Wafer after the Wafer has completed the wafer probe testing.

1.16         “Patents” means: (a)  patents and patent applications, worldwide,
including all divisions, continuations, continuing prosecution applications,
continuations in part, reissues, renewals, reexaminations, and extensions


--------------------------------------------------------------------------------


thereof and any counterparts worldwide claiming priority therefrom; utility
models, design patents, patents of importation/confirmation, and certificates of
invention and like statutory rights; and (b)  all rights in and to any of the
foregoing.

1.17         “Process” the proprietary wafer manufacturing processes of WJ to be
provided by WJ to AMPTECH for use by AMPTECH in its Facilities to manufacture
wafers subject to the terms and conditions of the License Agreement.

1.18         “Process Control Monitor (PCM)” means a collection of test
structures that are included on a wafer for the purpose of monitoring the
Process and establishing that the Process was implemented correctly.

1.19         Purchase Order” has the meaning set forth in Section  7.1.

1.20         “Qualify” or “Qualification” means that the Process has been
approved by WJ for volume manufacturing of the Wafers at the Facilities because
the Wafers have been produced pursuant to the Process as evidenced by the PCM
test results.

1.21         “Scrap” means any Wafer or Die, in any stage of completion, without
regard to its ability to function, that is not in conformance with the
requirements of the Specifications for Wafers to be sold to WJ.

1.22         “Specifications” mean the technical specifications provided by WJ
for the Process and the manufacture of the Wafers by AMPTECH including the
specifications described in Appendix A.

1.23         “Target Yield” means, with respect to a particular  Wafer, the
Target Yield for such Wafer as set forth in Appendix B. Notwithstanding the
foregoing, the Target Yield is subject to post qualification confirmation and
adjustment pursuant to Section  3.5 and Appendix B.

1.24         “Technical Information” means the technical information and
materials provided or to be provided by WJ to AMPTECH.

1.25         “Technology” means any and all technical information,
specifications, drawings, records, documentation, works of authorship or other
creative works, ideas, algorithms, models, databases, ciphers/keys, systems
architecture, network protocols, research, development, and manufacturing
information, software (including object code and source code), application
programming interfaces (APIs), innovations, mask works, logic designs, circuit
designs, technical data, processes and methods.

1.26         “Term” has the meaning set forth in Section  14.1.

1.27         “Verification Test Program” has the meaning set forth in Section
3.5(b).

1.28         “Wafers” means the GaAs (gallium arsenide) Wafers described in
Appendix B which will be manufactured by AMPTECH for WJ using the Process.

1.29         “WJ Technology” has the meaning set forth in Section 9.1.

1.30         “Yield” means the percentage represented by Net Die per Wafer (NDW)
divided by Gross Die per Wafer (GDW).

2.             AMPTECH SERVICES AND FACILITIES

2.1           AMPTECH Services. AMPTECH shall  manufacture the Wafers at its
Facilities utilizing the Process provided by WJ, and  sell and deliver to WJ 
the Wafers, all in accordance with the terms and conditions set forth in this
Agreement (the “AMPTECH Services”).  AMPTECH shall not outsource or delegate to
any third party the manufacture of the Wafers.


--------------------------------------------------------------------------------


2.2           Facilities. All manufacturing of  Wafers shall take place at the
Facilities. If AMPTECH desires to relocate the  manufacturing of the Wafers to
another facility, it shall provide WJ with at least *** days prior notice of its
intent to  relocate to a proposed new facility. If WJ notifies AMPTECH within
***  days of its objection to the new location, AMPTECH shall not transfer the
manufacture of the Wafers to the new facility and shall continue to manufacture
the Wafers at the Facilities, or AMPTECH will provide WJ with a *** month
opportunity to make end of life purchases of Wafers before AMPTECH can terminate
this Agreement and complete the relocation to the new facility. WJ will provide
notice within *** days of AMPTECH’s notification to WJ of its intention to
continue with the new facility. Approval to relocate shall not be unreasonably
withheld.

3.             PRODUCTION, QUALITY, RELIABILITY AND CONTROL

3.1           Wafer Technical Information.

(a)              WJ will provide the Technical Information and assistance
relating to the Wafers to AMPTECH in accordance with  Appendix D.

(b)              AMPTECH will not make any changes or modifications to the
qualified process without WJ’s prior written approval, which may be granted or
withheld in WJ’s sole and absolute discretion.

3.2                              WJ Technology Improvements by AMPTECH.  AMPTECH
shall provide WJ with prompt written notice with respect to any Technology or
Intellectual Property Rights conceived, developed, or reduced to practice by or
on behalf of AMPTECH or any other person that constitutes an Improvement to any
WJ Technology.  Thereafter, at WJ’s request, AMPTECH shall make available to WJ
appropriate personnel with suitable knowledge and understanding of such
Improvement to describe and explain such Improvement to designated WJ personnel
and to otherwise provide such WJ personnel with sufficient information and
materials satisfactory to WJ.

3.3           Baseline Modifications:

(a)                                  The Process baseline may be further refined
by mutual agreement. AMPTECH will obtain written approval of WJ before making
any modifications to the baseline manufacturing Process, materials, or tooling.
Approval shall not be unreasonably withheld.

(b)                                 The Parties shall confirm the Target Yield
and Minimum Yield for the Wafers is acceptable to WJ.

(c)                                  AMPTECH will process and deliver wafers
that meet the PCM test specifications.  If material does not meet the Target
Yield, the Parties will work together to determine the root cause and corrective
actions.

3.4           Quality Culture.  AMPTECH’s quality systems shall include
Statistical Process Control (SPC) with statistically valid limits. AMPTECH will
establish a culture which responds to established limits, and will stop the
manufacturing line if these limits are found out of tolerance.

3.5           Specification Testing and Compliance.  AMPTECH will produce Wafers
for WJ that meet the  Specifications. In that regard:

(a)           AMPTECH shall conduct in line process monitoring according to
testing procedures and use test equipment reasonably acceptable to WJ. AMPTECH
must have sufficient testing capability to handle testing requirements,
including the provision of engineering analysis of test Wafers sufficient to
(i)  identify potential product issues (i.e. any failure to fully meet
Specifications or achieve Minimum Yields) at the earliest possible stage and
(ii)  make necessary adjustments to the Wafers.

***         CONFIDENTIAL MATERIAL REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND SEPARATELY FILED WITH THE SECURITIES AND EXCHANGE
COMMISSION.


--------------------------------------------------------------------------------


(b)           After Wafer completion, AMPTECH shall conduct testing in
accordance with the Specifications (“PCM Test Program”), and inspect and confirm
that the Wafers conform to the applicable Specifications.

AMPTECH shall neither ship nor bill WJ for any Wafer that  to the Knowledge of
AMPTECH fails to meet the PCM Test requirements and the Quality and Reliability
Standards unless specifically instructed in writing by WJ to

do so. AMPTECH shall notify WJ of any Wafer that is below the PCM Test
requirements, and WJ may, at its discretion, agree to accept delivery of such
Wafer at a mutually agreed upon price. AMPTECH must notify WJ in advance of
shipment of those Wafers that do not comply with the foregoing criteria.

(c)           If AMPTECH or WJ detects any wafer fabrication related defects in
any Wafers, AMPTECH shall promptly provide WJ with a corrective action plan to
correct the failure mechanisms and/or defects. WJ may review AMPTECH’s quality
measurement and control systems at any time, and AMPTECH shall comply with all
commercially reasonable recommendations made by WJ as a result of any such
review.

(d)           From time to time WJ may desire to update, revise, or modify the
Specifications for the Wafers.  If AMPTECH and WJ mutually agree on the updates,
revisions, and/or modifications,  then AMPTECH will use reasonable efforts to
implement all revisions, updates, or modifications as soon as practicable. If
such changes impact Wafer Yield, the Parties shall re-set Target Yields using
the same procedure as initially used by WJ. AMPTECH shall advise WJ of any cost
and schedule impact, and the date and Lot number of implementation of the
revision, update, or modification, all of which shall be subject to WJ’s written
approval. Any requalification required as a result of the revisions, updates, or
modifications will be the responsibility of WJ.

(e)           The results from AMPTECH testing processes shall be accessible and
available to WJ for review and download to WJ records at the conclusion of each
test Lot.

3.6           Failure and Defect Reporting.  The Parties shall notify each other
of any detected failure mechanisms and/or defects which are present, or which
they suspect might be present, in completed Wafers. AMPTECH shall use reasonable
efforts to correct such failure mechanisms and/or defects as promptly as
possible within a time frame acceptable to WJ and reasonable to AMPTECH.

3.7           Reliability Records and Data.  Without limitation of any
requirements in the Quality and Reliability Standards, AMPTECH agrees to provide
the following information relating to the quality or reliability of the Wafers
and the quality systems used to comply with these standards and specifications.

(a)           AMPTECH will maintain Lot history records for a period of five
(5)  years. WJ shall have access to all Lot history records concerning all
Wafers at any  time.

(b)           AMPTECH agrees to provide reliability data which demonstrates the
ability of mutually agree on updates, revisions, and/or modifications to the
Process used for Wafers to meet WJ’s Quality and Reliability Standards as set
forth in Appendix E.  Any exceptions to these criteria will be reviewed on a
product-by-product basis. WJ shall have the right to use reliability data
concerning Wafers for the purposes of preparing sales and promotional
information concerning Wafers. AMPTECH’s reliability testing methods and
conditions shall be subject to the review of WJ, and shall be changed upon WJ’s
request, and agreed to by AMPTECH, such agreement not to be unreasonably
withheld.

(c)           WJ may conduct an on-site inspection and audit of the process and
manufacturing records relevant to the Wafers during normal business hours upon
twenty four (24) hours advance notice to AMPTECH.   Any inspection or audit will
be conducted at WJ’s sole expense.

(d)           AMPTECH agrees to maintain sufficient documentation regarding all
Wafers sold to WJ for five (5)  years after shipment. All Wafers shall be
traceable to the assigned Lot. Lot traceability for Wafers shall be maintained
throughout the entire process from fabrication through verification testing,
packing, and shipment. Traceability and full history for Wafers shall include
applicable wafer fabrication process recipes, substrate vendor identification
and Lot number, quality control data, Process deviation notes and probe data as
well as assembly records and deviations, verification test results, visual
inspection results, burn-in conditions, and final test data. WJ


--------------------------------------------------------------------------------


shall have the right to limit and approve substrate and other materials
suppliers.  Supplier approval will not be unreasonably withheld, and rejection
must be based on objective documented criteria showing how the substrate and
material suppliers will cause AMPTECH to fail to meet the Specifications.

3.8           Process Control Information.  Upon WJ’s written request, AMPTECH
shall provide WJ with Process control information as set forth in the
Specifications. Such information may include: Process and electrical test yield
results, calibration schedules and logs for equipment, environmental monitor
information for air, gases, and DI water, documentation of operator
qualification and training, documentation of traceability, process verification
information, and trouble report currently available from AMPTECH’s document
control center in a format pursuant to AMPTECH’s standard document retention
policy.

3.9           Scrap Disposal.  AMPTECH shall return Scrap which cannot be
reclaimed to WJ at WJ’s request, or otherwise destroy and properly dispose of
all Scrap in order to prevent any unauthorized sale or other disposition of any 
Wafers. AMPTECH will maintain Scrap procedures and will record all products
scrapped including Lot history, reason for scrap, and WJ’s approval for scrap.
WJ shall have the rights to audit the scrap procedures and to witness scrap of
the  material.

3.10         Manufacturing Metrics.  AMPTECH agrees to provide pertinent
manufacturing metrics to WJ, including but not limited to, data regarding
process yield, cycle time and Process development.

3.11         Deficiency Expectations.  WJ expects consistent, high quality wafer
fabrication processing and services from AMPTECH, such that a Die yield
expectation can be predicted for WJ’s products based on the area of a particular
Die. It is understood that WJ’s design and specifications also influence this
metric. The functional test yields expected by WJ are equal to or greater than
the yields that WJ has experienced in the past for their products of identical
design to the products produced in this Agreement.  WJ shall provide AMPTECH
data illustrating the yield performance and Die size for each device.   A Target
Yield will be established on a per device basis using WJ’s historical data (see
Appendix B).

                  WJ will inform AMPTECH of material exhibiting unexpectedly low
Yields. AMPTECH is willing to assist WJ, to the limits of its existing
capabilities, at no additional cost in the evaluation of the low Yield, and in
identification of the necessary activities to correct such low Yields.

3.12         Shippable Wafer.  A good wafer is defined as one which passes the
PCM tests appropriate for the version of the Process (i.e. MESFET, HFET, 5V or
28V), to the extent that such specific tests are defined in Attachment.  Wafers
will be considered shippable based upon the PCM tests meeting acceptable
parametric ranges.  For any and all wafers where the PCM data does not meet the
mutually defined acceptable criteria, WJ and AMPTECH will determine a pro rated
wafer price.

4.             PARTIES’ ACTIVITIES

4.1           Site Inspections.  WJ and its current employees, customers,
strategic partners, investors, and acquirers shall have the right to visit
AMPTECH’s Facilities to inspect the Facilities and fabrication of  the Wafers,
as well as conduct other activities contemplated by this Agreement, after
providing reasonable notice to AMPTECH, as long as such WJ personnel comply with
AMPTECH’s security policies and sign a non-disclosure agreement acceptable to
AMPTECH. Such visits shall be conducted during AMPTECH’s normal working hours
and may be stopped by AMPTECH, if disruptive to AMPTECH operations. WJ may also
assign WJ employees to work at the Facilities manufacturing the Wafers on an as
needed or other mutually agreed basis. AMPTECH shall grant these employees full
access to employee parking facilities and appropriate sections of the Facilities
including the clean room where the Wafers are manufactured or placed. AMPTECH
shall provide such WJ employees with secured office space and full access to
conference room, food and break facilities. AMPTECH shall allow WJ employees to
be full and active participants on problem solving teams with respect to the
manufacturing of the Wafers.

4.2           Records Inspections.  In addition to WJ’s other inspection rights
set forth elsewhere in this Agreement, WJ shall have the right to inspect the
books and records (whether maintained in documentary form or as computer files)
of AMPTECH related to this Agreement during normal business hours upon one
week’s written advance notice to AMPTECH.


--------------------------------------------------------------------------------


4.3           Financial Reports and Notification of Financial Impairment . 
AMPTECH agrees, for so long as the Agreement remains in effect, to furnish to
WJ:  (i) within 90 days after the end of each fiscal year, audited annual
financial statements (if an audit is performed), setting forth in comparative
form the figures for the previous year (or if not yet completed, then a draft
thereof, followed by the final thereof as soon a available); (ii) within 45 days
of each of the first three fiscal quarters of each year, the quarterly unaudited
financial statements or such summaries that are provided to AMPTECH’s Board of
Directors if unaudited financial statements have not been prepared; (iii) within
30 days after the end of each month, monthly financial summaries which shall be
limited to the monthly cash balance and revenue for the period; (iv) within 30
days after the end of each quarter, a rolling six month forecast of cash flow;
and (v) within 60 days after the first day of each fiscal year, an annual
budget. AMPTECH further agrees to immediately notify WJ  if (i) based on
AMPTECH’s then current three month forecast of cash flow, all or substantially
all of AMPTECH’s available cash balance for working capital would be reasonably
likely to be consumed or (ii) AMPTECH suffers any material adverse change in its
financial condition that is reasonably likely to  impair AMPTECH’s ability to
perform its obligations under this Agreement.

5.             PRICING AND PAYMENTS

5.1           Wafer Pricing.  The price for Wafers ordered and accepted by WJ
and delivered by AMPTECH in accordance with this Agreement shall be as set forth
in Appendix C.

5.2           Invoicing and Payment Terms.  AMPTECH shall invoice WJ upon
shipment of the Wafers. AMPTECH’s invoices shall set forth the amounts due from
WJ to AMPTECH for such shipment, and shall contain sufficient detail to allow WJ
to determine the accuracy of the amount(s) billed. The invoice shall be dated
and delivered as of the date of shipment and payments shall be on *** (***) days
net terms. All payments will be in United States of America dollars. WJ shall
have the right to offset any disputed claims or other amounts due from AMPTECH
against WJ’s payment obligations under any invoice.   Upon resolution of any
dispute, payment is due immediately from WJ.  If WJ pays invoices after ***
(***) days from delivery, interest shall apply at the lesser of the Comerica
Bank prime rate plus 2%, compounded annually, or the highest rate allowable by
law.

5.3           Taxes.  WJ is responsible for all taxes related to the purchase of
finished Wafers.

6.             CAPACITY PLANNING AND FORECASTING

6.1           Forecasts.  In order to allow AMPTECH to plan its foundry capacity
and to order raw materials in due time, WJ shall give to AMPTECH a *** (***)
month forecast for its estimated monthly Wafer requirements per product based on
reasonable available information.  The first *** (***) months are in the form of
firm, noncancellable obligation to place Purchase Orders pursuant to section 7.1
(“Firm Order Quantities”).  The second *** months of purchase orders maybe
rescheduled one time up to ***% of the total (***) month quantity.  The issuance
of purchase orders under section 7.1 establishes the legal obligation and not
the forecast provided under this section 6.1.  The trailing six months are
treated as a nonbinding forecast.

6.2           Capacity Commitment.

(a)           AMPTECH shall reserve the capacity and agrees to maintain the
ability to manufacture, at the stated lead times, the minimum volume of Wafers
per period for the last forecast under Section 6.1 accepted by AMPTECH plus 15%
additional capacity in reserve per Section 6.2 (b).

(b)           Within ten (10)  days after receipt of WJ’s forecast, AMPTECH
shall provide WJ with a written plan detailing AMPTECH’s manufacturing capacity
commitments for the forecast period. AMPTECH shall, consistent with and subject
to the limitations of the maximum staffed capacity of the wafer fabrication
facility, use commercially reasonable effort to allocate sufficient capacity to
be able to provide up to *** (***) of the forecast and shall use commercially
reasonable efforts to provide additional capacity as requested.

***         CONFIDENTIAL MATERIAL REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND SEPARATELY FILED WITH THE SECURITIES AND EXCHANGE
COMMISSION.


--------------------------------------------------------------------------------


(c)           AMPTECH shall provide current-quarter weekly wafer output updates
to the forecast. This weekly update would comprehend anticipated changes to
forecast related to deviations from planned cycle-time. WJ will use the weekly
updates to direct AMPTECH activities, including the disposition of Wafers for
shipping.

(d)           AMPTECH shall provide WJ prompt written notice if AMPTECH becomes
aware of any circumstance which may constrain its capacity to manufacture Wafers
in accordance with the then current forecast.

7.             ORDER, DELIVERY AND ACCEPTANCE

7.1           Order Placement and Firm Orders.  WJ shall place written orders
for the Wafers to be purchased under this Agreement via a purchase order in a
form acceptable to AMPTECH (each, a “Purchase Order”).  WJ shall place Purchase
Orders for quantities of Wafers at least as high as the Firm Order Quantities
set forth in the Forecasts.  The Purchase Order shall include delivery
instructions included thereon or issued in connection with the written order
that reference the applicable written order and provide detail regarding the
mix, quantities, and requested delivery date for the Wafers. Firm Purchase
Orders will be placed monthly, no later than *** (***) business days prior to
the end of each calendar month. WJ may adjust the device mix prior to AMPTECH
starting material, but the total volume of Wafers cannot be decreased without
the consent of AMPTECH after the Purchase Order has been accepted. Modifications
to the mix and quantity of Wafers to be started in any given week may be
requested in writing by WJ no later than Thursday of the previous week. AMPTECH
shall use commercially reasonable efforts to accept any Purchase Order that is
within the volume of the most recent *** (***) month forecast or up to ***%
greater.

7.2           Order Acceptance.

(a)           AMPTECH shall acknowledge all Purchase Orders and confirm all
delivery schedules and instructions therein within two (2)  business days
following its receipt of Purchase Order. AMPTECH may not reject Purchase Orders
based on ordering instructions that conform to the terms of this Agreement and
AMPTECH may not reject the Purchase Order based on the quantity of Wafers
ordered unless, either the quantity is less than the Firm Order Quantities or,
and then only to the extent that, the quantity is more than ***% over the Form
Order Quantity most recent six (6) months forecast.

(b)           AMPTECH shall deliver the quantity of Wafers stipulated in the
relevant Purchase Order and delivery shall be considered timely only if on or
before the scheduled delivery date. In the event delivery is more than seven (7)
days after the scheduled delivery date, WJ shall be entitled to a reduction in
the price of the delayed Wafers in the amount of ***% per week up to a maximum
reduction of ***%. WJ agrees to accept deliveries of *** percent (***%) above
the Purchase Order quantities.  WJ also agrees to allow Purchase Orders to be
delivered short provided the deliveries are within *** (***) of the Purchase
Order Quantity.

7.3           Cancellations and Schedule Changes.

(a)           WJ may, in its discretion, cancel, suspend, or modify any Purchase
Order, even if AMPTECH has begun manufacture of the Wafers so ordered within the
stated lead time up to *** (***) percent of the current quarter’s committed
purchase order quantity. Upon cancellation of the complete or partial Purchase
Order for which AMPTECH has begun manufacturing Wafers, WJ agrees to pay AMPTECH
a percentage of the applicable selling price set forth in the applicable
Purchase Order based on the stage of completion of the applicable Wafer Lot. 
AMPTECH may not terminate any accepted Purchase Order, unless AMPTECH terminates
this Agreement for default by WJ.  If WJ desires to cancel, suspend, or modify
Purchase Orders in excess of *** (***) percent of the current quarter’s
committed purchase order quantity, WJ and AMPTECH will meet to review the
circumstances and determine if a mutually agreeable solution can be reached.

(b)           AMPTECH shall use commercially reasonable efforts to accommodate
WJ’s requested changes. AMPTECH will notify WJ at the earliest indication of any
interruption in supply of the Wafers or other Facility difficulty that may
affect the availability of  Wafers under this Agreement.

***         CONFIDENTIAL MATERIAL REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND SEPARATELY FILED WITH THE SECURITIES AND EXCHANGE
COMMISSION.


--------------------------------------------------------------------------------


(c)           WJ may, in its discretion, cancel any Purchase Order if AMPTECH
either does not deliver or projects that it will not deliver Wafers pursuant to
such Purchase Order within *** (***) days of its originally committed delivery
date as adjusted for any holds that WJ may have requested of AMPTECH with
respect to the Purchase Order.  WJ will notify AMPTECH in writing of its
decision to cancel a Purchase Order under this Section 7.3(c).

7.4           Wafer Shipment.  AMPTECH shall deliver free on board (FOB) at
their Facility in Milpitas, California.

7.5           Wafer Acceptance Testing.  Acceptance testing of the Wafers
delivered to WJ will be performed within *** (***) days of receipt.  If WJ
identifies an issue with the Wafers, WJ will notify AMPTECH and provide to
AMPTECH the incoming inspection data and other data in its possession related to
the wafers.  AMPTECH, will review the information within *** (***) hours and
meet with WJ to mutually address the issue.  AMPTECH shall immediately exercise
its reasonable efforts to develop and implement a corrective action plan for any
errors, including manufacturing errors or defects identified in its systems.  If
the engineering evaluation, identifies the source of the problem to be wafer
fabrication related, AMPTECH will issue a return material authorization for the
return of the material and credit of the purchase price or, at WJ’s option, may
be retained by WJ subject to an agreed upon credit being issued by AMPTECH.  For
such properly rejected Wafers that WJ returns to AMPTECH for a refund of the
purchase price, title and risk of loss or damage of returns will pass to AMPTECH
at WJ’s docks.  Rejected Wafers shall be subject to the Scrap disposal
procedures set forth in Section 3.9 herein.

8.             PRODUCT WARRANTIES AND FAILURES

8.1           Product Warranty. AMPTECH warrants that, at the time of delivery
to WJ, all Wafers will comply with the Specifications and the Quality and
Reliability Standards and be free of liens, encumbrances, and defects. WJ shall
advise AMPTECH in writing of any claims involving failure to meet the
Specifications or Quality and Reliability Standards.

8.2           Persistent Failure. In the event repeated field failures occur
with respect to Wafers, or a significant field failure occurs which requires
immediate attention, AMPTECH shall take all commercially reasonable action
required to promptly resolve the matter.

8.3           Product Failure. In the event that any Wafer fails to pass WJ’s
inspection, or WJ otherwise determines that any Wafer fails to meet the Wafer
Standards, WJ will give AMPTECH notice of the defective Wafer and AMPTECH shall
use commercially reasonable efforts to resolve the matter.  WJ shall have no
financial responsibility for defective Wafers.

9.             PROTECTION OF TECHNOLOGY AND INTELLECTUAL PROPERTY

9.1           Protection of WJ Technology. AMPTECH will take steps to avoid
benefit to WJ’s competitors from WJ Technology (as defined in the License
Agreement), as follows:

(a)           AMPTECH will create a firewall between (i)  products, processes,
and other activities on behalf of WJ, and (ii)  all personnel, products, and
processes of (1)  competitors of WJ and (2)  other  product customers of AMPTECH
unless AMPTECH is using WJ Technology under its License Agreement, in which case
it will conform to the License Agreement.

(b)           The Parties will cooperate to prevent the unauthorized
distribution, use, or access, or the unauthorized disclosure of WJ’s
Intellectual Property by AMPTECH.

(c)           If a security compromise related to the WJ Technology is caused by
or results primarily from the acts or omissions of AMPTECH or any of its
subsidiaries, vendors, employees, or sublicensees or their failure to comply
with the agreed security procedures, AMPTECH will be responsible for responding
to and containing such security compromise.

***         CONFIDENTIAL MATERIAL REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND SEPARATELY FILED WITH THE SECURITIES AND EXCHANGE
COMMISSION.


--------------------------------------------------------------------------------


9.2           Know-How Preservation. AMPTECH will not use any Intellectual
Property of WJ (including without limitation Confidential Information), for any
purpose inside or outside AMPTECH, except as permitted by the License Agreement.

10.          INDEMNIFICATION AND INSURANCE

10.1         Intellectual Property Indemnification by AMPTECH.

(a)           AMPTECH agrees to defend at its expense any suits brought by a
third party against WJ based upon a claim that the process used by AMPTECH to
manufacture Wafers and the AMPTECH Technology used in such process infringes any
Intellectual Property Rights, and to pay costs, including attorneys fees and
expenses, and damages finally awarded in any such suit against WJ. AMPTECH has
no obligations under this Section to the extent arising from  AMPTECH’s use of
the Process.  WJ will promptly notify AMPTECH in writing of any claim or suit.
AMPTECH will have control of such claim or suit to defend or settle at its
expense so long as settlement does not involve any admission of liability or
payment by WJ. WJ will provide reasonable assistance for AMPTECH’s defense of
such claim or suit.

(b)           If the use and sale of any of the Wafers  is prohibited by court
order as a result of a suit within the scope of Section  10.1(a), AMPTECH, at
its option and at no expense to WJ, will obtain for WJ the right to use and sell
the Wafers or will substitute an equivalent method for performing the AMPTECH
Services which are acceptable to and qualified by WJ.

10.2         Intellectual Property Indemnification by WJ. In addition to and
without limiting WJ’s indemnity obligations in the License Agreement, WJ agrees
to defend at its expense any suit brought against AMPTECH by a third party based
upon a claim that the Wafers  produced by AMPTECH for WJ infringe any
Intellectual Property Rights, if such infringement arises from  AMPTECH’s use of
the Process,  WJ Technology, or WJ’s instruction in connection with the
manufacture of the Wafers and to pay costs, including attorneys fees, and
damages finally awarded in such suit against AMPTECH, provided that WJ is
notified within thirty (30) days in writing of the suit and at WJ’s request and
at its expense is given and opportunity to control of said suit and all
requested reasonable assistance for defense of such claim.

10.3         Damage Mitigation. If a third party notifies either party that the
Technology, processes, specifications, or formula of a Party infringes or
violates the rights of such third party, then the Parties will cooperate to
assure that their actions will respect properly asserted third party
Intellectual Property Rights and address such allegations of infringement or
other claims in a reasonable manner.

10.4         SOLE INFRINGEMENT LIABILITY. THE FOREGOING PROVISIONS STATE THE
ENTIRE LIABILITY OF EITHER PARTY TO THE OTHER WITH RESPECT TO THIRD PARTY
INFRINGEMENT CLAIMS OF ANY TYPE BROUGHT AGAINST A PARTY REGARDING PERFORMANCE OF
THIS AGREEMENT. WITHOUT LIMITING THE OBLIGATIONS OF EITHER PARTY UNDER SUCH
FOREGOING PROVISIONS OR THE PROVISIONS OF THE LICENSE AGREEMENT, IN NO EVENT
SHALL EITHER PARTY BE LIABLE FOR ANY SPECIAL, INCIDENTAL, OR CONSEQUENTIAL
DAMAGES OF ANY NATURE WHATSOEVER (INCLUDING, WITHOUT LIMITATION, LOST PROFITS)
ARISING FROM INFRINGEMENT OR ALLEGED INFRINGEMENT OF THIRD PARTY INTELLECTUAL
PROPERTY RIGHTS.

10.5         Insurance.  AMPTECH shall acquire and maintain at its sole cost and
expense (i) statutory workers’ compensation insurance and employer’s liability
insurance, (ii) all risk insurance coverage for physical loss or damage to
Wafers while at the Facility or under its control, and until title passes to WJ,
and to the tangible personal property provided to AMPTECH in connection with the
Process and (iii) product liability, bodily injury, business interruption,
casualty and property damage insurance, in a form reasonably acceptable to WJ
with a reputable insurance company reasonably acceptable to WJ. The insurance
policy shall provide for combined single limit


--------------------------------------------------------------------------------


coverage of not less than $***, and WJ shall be named as an additional insured
and loss payee. AMPTECH shall submit certificates of such insurance to WJ (which
shall include an agreement by the insurer not to cancel such coverage except
upon thirty (30) days prior written notice to WJ) for its approval. AMPTECH
shall maintain such insurance coverage in effect for WJ’s benefit throughout the
term of this Agreement and for a period of one (1) year from the date of the
last delivery of wafers to WJ hereunder. If AMPTECH fails to furnish such
certificates of insurance or any required insurance is cancelled for any reason,
WJ may, at its option, immediately terminate this Agreement.

11.          CONFIDENTIALITY

11.1         Confidentiality Obligations. The Parties recognize that the
Confidential Information of one another constitutes valuable confidential and
proprietary information. Accordingly, the Parties agree on behalf of themselves
and their respective officers, directors, employees and agents that they shall
hold in confidence all Confidential Information of the other party (including
the existence of this Agreement and the terms hereof) and not use the same for
any purpose other than as set forth in this Agreement nor disclose the same to
any other person except to the extent that it is necessary for a Party to
enforce its rights under this Agreement or if required by law or any
governmental authority at the discretion of a Party (including, without
limitation, the Securities and Exchange Commission and any stock exchange or
quotation system upon which a Party’s shares or other equity securities may be
traded); provided, however, if a Party shall be required by law to disclose any
such Confidential Information to any other person, such Party shall give prompt
written notice thereof to the other Party and shall minimize such disclosure to
the amount required. The Parties acknowledge that violation of this Section 13.1
could cause the other Party irreparable harm and as such each Party agrees and
acknowledges that remedies at law for any breach of its obligations under this
Section 11.1 are inadequate and that in addition thereto the other party shall
be entitled to seek equitable relief, including injunction and specific
performance, in the event of any such breach, without the necessity of
demonstrating the inadequacy of monetary damages. Processes, data, and other
information provided, created, or discovered prior to or during the Term
relating to the Wafers and/or the Process(es) or methods for the manufacture of
the Wafers whether provided, created, or discovered solely by WJ or AMPTECH or
jointly by the parties shall, for purposes of this Agreement, be deemed
Confidential Information solely owned by WJ and furnished by WJ to AMPTECH
hereunder, and AMPTECH further agrees that such specific Confidential
Information shall be accessible on a “need to know” basis only to those AMPTECH
employees working on the manufacture of the Wafers.  AMPTECH warrants and
represents to WJ that no Confidential Information of WJ will be disclosed to any
director of AMPTECH who is a commercial competitor of WJ,, the director’s
employee, officer, agent, or any of its affiliates or subsidiaries. The board
members of AMPTECH agree to be bound by the confidentiality provisions of this
Agreement. Any AMPTECH board member who is a competitor of WJ agrees to recuse
themselves from any meeting where Confidential Information is discussed as long
as it is not in conflict with their fiduciary responsibility as a board member.

11.2         Excluded Information. The obligations of a Party under  Section
11.1 shall not apply to any information which (a) at the time of disclosure, is
generally known to the public, (b) after disclosure, becomes part of the public
knowledge (by publication or otherwise) other than by breach of this Agreement
by the receiving party, (c) the receiving Party can verify by written
documentation was in its possession at the time of disclosure and which was not
obtained, directly or indirectly, from the other Party, (d) the receiving Party
can verify by written documentation results from research and development by the
receiving Party thereof independent of disclosures by the other Party thereof or
(e) the receiving Party can prove was obtained from any person who had the legal
right to disclose such information, provided that such information was not
obtained to the knowledge of the receiving Party thereof by such person,
directly or indirectly, from the other Party thereof on a confidential basis.
Notwithstanding the foregoing, a Party may disclose Confidential Information of
the other Party (a) to its attorneys, accountants, and other professional
advisors under an obligation of confidentiality to the other Party, (b) to banks
or other financial institutions or venture capital sources for the purpose of
raising capital or borrowing money or maintaining compliance with agreements,
arrangements, and understandings relating thereto under an obligation of
confidentiality to the other Party, and (c) to any person who proposes to
purchase or otherwise succeed (by merger, operation of law or otherwise) to all
of a Party’s right, title and interest in, to and under this Agreement, if such

***         CONFIDENTIAL MATERIAL REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND SEPARATELY FILED WITH THE SECURITIES AND EXCHANGE
COMMISSION.


--------------------------------------------------------------------------------


person is specifically identified to the other Party in advance and such person
agrees in writing to maintain the confidentiality of such Confidential
Information. The Party disclosing Confidential Information to any third party as
permitted by this Agreement shall also be responsible for any failure of such
third party to maintain the confidentiality of such Confidential Information.
The standard of care required to be observed hereunder shall be not less than
the degree of care which a Party uses to protect its own information of a
confidential nature.

12.          TERM AND TERMINATION

12.1         Term of Agreement. The term of this Agreement shall be one (1) year
from the date of this Agreement unless earlier terminated pursuant to the
provisions of this Agreement (the “Term”). The Term is renewable annually by
both parties and is to negotiated in good faith 180 days prior to its
termination.    If the agreement is not renewed in writing, any activity between
the parties after the termination date will be conducted on purchase order
terms.

12.2         Termination.

(a)           This Agreement may be terminated immediately by a Party on written
notice to the other Party if the other Party defaults on any of its material
obligations or conditions of this Agreement which remain uncured for thirty
(30)  calendar days, if capable of being cured, after written notice to the
defaulting Party specifying the nature of the default.

(b)           A Party shall  have the right to immediately terminate this
Agreement by giving written notice of termination to the other Party at any time
upon or after: (i)  the filing by the other Party of a petition in bankruptcy or
insolvency; (ii)  any adjudication that the other Party is bankrupt or
insolvent; (iii)  the filing by the other Party under any law relating to
bankruptcy or insolvency; (iv)  the appointment of a receiver for all or
substantially all of the property of the other Party; (v)  the making by the
other Party of any assignment or attempted assignment for the benefit of
creditors; or (vi)  the institution of any proceedings for the liquidation or
winding up of the other Party’s business or for the termination of its corporate
existence.

(c)           This Agreement may, upon sixty (60) days notice, be terminated by
WJ if (i)AMPTECH engages in fraudulent or material intentional misconduct, (ii)
the lease of the Leased Facility is terminated, or (ii) WJ is otherwise
specifically entitled to immediately terminate this Agreement under any term or
provision of this Agreement.

12.3         Effect of Termination.

(a)           If WJ terminates this Agreement, WJ may, at WJ’s sole discretion,
terminate delivery of all undelivered, and delivered but unaccepted, Wafers. WJ
must compensate AMPTECH for all costs and expenses incurred for work-in-process
Wafers.

(b)           In the event of termination or cancellation of this Agreement for
any reason, AMPTECH shall promptly return to WJ  any Confidential Information,
WJ Technology, and photomasks, equipment, tools, and other property of WJ used
to manufacture the Wafers, immediately cease the use thereof and certify to WJ
in writing that the same are no longer in use, provided, however, in the event
of termination or cancellation of this Agreement for any reason, WJ may require
AMPTECH to continue to honor the terms of this Agreement for up to nine (9),
]additional months to allow WJ and AMPTECH to effect an efficient transition of
the  photomasks, equipment, tools, and other property to WJ or a third party
designated by WJ, provided that if AMPTECH terminates this Agreement for cause,
AMPTECH shall not be obligated to provide post termination  services unless WJ
cures the default and prepays for each new Purchase Order in advance.

(c)           If WJ terminates this Agreement pursuant to Section 14.2(ii)
(fraud) or Section 14.2(iii)(loss of lease), AMPTECH shall be liable to WJ for
any reasonable covered costs incurred by WJ in re-procuring the Wafers which
shall include all direct costs incurred by WJ to procure the Wafers  from
another supplier, including all  non-recurring expenses. AMPTECH shall also be
responsible for any indirect costs incurred by WJ.


--------------------------------------------------------------------------------


AMPTECH’s liability under this Section 14.3 shall be limited to $***.  WJ must
exercise commercially reasonable efforts to  mitigate damages.

12.4         Survival. The provisions of this Section and Sections  1, 3.7(a)
and (d), 4.2, or 9, 10, 11, 13, 14,  and 15.1, 15.5, 15.6, 15.7, 15.11 shall
survive any expiration or termination of this Agreement.

13.          DISPUTE RESOLUTION

13.1         Mediation. WJ and AMPTECH shall attempt to settle any claim or
controversy, except those related to intellectual property, through consultation
and negotiation in good faith and a spirit of mutual cooperation. If those
attempts fail, then the dispute will be mediated by a mutually acceptable
mediator to be chosen by WJ and AMPTECH within twenty (20) days after written
notice by a Party demanding mediation.  Neither Party may unreasonably withhold
consent to the selection of a mediator, and WJ and AMPTECH will share the cost
of the mediation equally.

13.2         Arbitration. Any dispute, claim or controversy arising out of or
relating to this Agreement or the breach, termination, enforcement,
interpretation or validity thereof, including the determination of the scope or
applicability of this agreement to arbitrate, that is not resolved through
negotiation or mediation within thirty (30) days of the date of the initial
demand by either Party, shall be determined by arbitration in San Jose,
California before one arbitrator. The arbitration shall be administered by JAMS
pursuant to its Streamlined Arbitration Rules and Procedures. Judgment on the
Award may be entered in any court having jurisdiction. This clause shall not
preclude parties from seeking provisional remedies in aid of arbitration from a
court of appropriate jurisdiction.  The arbitrator may, in the Award, allocate
all or part of the costs of the arbitration, including the fees of the
arbitrator and the reasonable attorneys’ fees of the prevailing party.

14.          LIMITATION OF LIABILITY

14.1         DISCLAIMER. EXCEPT AS EXPRESSLY STATED IN THIS AGREEMENT, NEITHER
PARTY MAKES ANY ADDITIONAL WARRANTIES, EXPRESS, IMPLIED, OR STATUTORY, ARISING
FROM COURSE OF DEALING OR USAGE OF TRADE. IN PARTICULAR, ANY AND ALL WARRANTIES
OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, AND NON-INFRINGEMENT ARE
HEREBY EXPRESSLY DISCLAIMED.

14.2         LIMITATION OF LIABILITY. EXCEPT FOR BREACH OF OBLIGATIONS RELATING
TO FAILURE TO RETURN THE PROCESS OR WJ TECHNOLOGY TO WJ UNDER THE TERMS OF THIS
AGREEMENT, INFRINGEMENT, OR VIOLATION OF A PARTY’S INTELLECTUAL PROPERTY RIGHTS
ON A BREACH OF OBLIGATIONS RELATING TO CONFIDENTIAL INFORMATION, (1)  IN NO
EVENT WILL EITHER PARTY BE LIABLE TO THE OTHER PARTY, CUSTOMERS, OR ANY THIRD
PARTIES FOR ANY INDIRECT, SPECIAL, INCIDENTAL, PUNITIVE, CONSEQUENTIAL, OR
SIMILAR DAMAGE OF ANY KIND OR CHARACTER, REGARDLESS OF WHETHER EITHER PARTY HAS
BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES AND (2)  THE AGGREGATE LIABILITY
OF A PARTY FOR ALL CLAIMS HEREUNDER SHALL NOT EXCEED *** DOLLARS ($***).   THIS
IS AN ABSOLUTE LIMITATION ON DAMAGES AND MAY NOT BE  INCREASED BY ANY OTHER
SECTION OF THIS AGREEMENT, INCLUDING, BUT NOT LIMITED TO SECTION 14.

15.          MISCELLANEOUS

15.1         Applicable Law. The law of the state of California  shall govern
this Agreement without regard to choice of law provisions. The Parties agree
that the UN Convention for the International Sale of Goods shall not apply.
Jurisdiction and venue for litigation of any dispute, controversy, or claim
arising out of or in connection with this Agreement will be only in a United
States federal court for the Northern District of California or a California
state

***         CONFIDENTIAL MATERIAL REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND SEPARATELY FILED WITH THE SECURITIES AND EXCHANGE
COMMISSION.


--------------------------------------------------------------------------------


court having subject matter jurisdiction located in San Jose, California or San
Francisco, California. Each of the Parties hereby expressly submits to the
personal jurisdiction of the foregoing courts located in California, and waives
any objection or defense based on personal jurisdiction or venue that might
otherwise be asserted to proceedings in such courts.

15.2         Assignment. AMPTECH shall not  assign, sublicense, or otherwise
transfer this Agreement or any rights or obligations arising under this
Agreement without the prior written approval of WJ, and AMPTECH shall not
delegate or subcontract its performance of this Agreement to any third party
without the prior written approval of WJ which approval may be granted or
withheld in WJ’s sole and absolute discretion.  WJ may assign or transfer this
Agreement with the prior written consent of AMPTECH, provided that the assignee
or transferee is bound by law or written agreement to WJ’s obligations under
this Agreement.

Notification. All notices specifically required to be given under the terms of
this Agreement will be in writing and sent to the addresses stated below or to
such other address, which is designated in writing by the Party to receive
notice. All notices will be deemed to have been given when received by the
addressee.

As to AMPTECH:

Name:

 

Ray Milano

 

James Black

Function:

 

President

 

Orrick, Herrington & Sutcliffe LLP

Tel. no.:

 

(818) 879-0061

 

(415) 773-5700

Fax no.:

 

(818) 865-0917

 

(415) 773-5759

Address:

 

5776-D Lindero Canyon Road, #431,

 

415 Howard Street, 10th Floor

 

 

Westlake Village, California 91362

 

San Francisco, California 94105

E-mail

 

rmilano@amptechdesign.com

 

jblack@orrick.com

 

Such persons listed above shall be subject to change at any time by AMPTECH with
prior written notification to WJ.

As to WJ:

Name:

 

Mark Knoch

 

Bruce Diamond

 

Darrell C. Smith

Function:

 

VP of Operations

 

CEO & President

 

Counsel

Tel. no.:

 

(408) 577-6229

 

(408) 577-6222

 

(813) 229-7600

Fax no.:

 

(408) 577-6229

 

(408) 577-6229

 

(813) 229-1660

Address:

 

401 River Oaks Parkway

 

401 River Oaks Parkway

 

101 East Kennedy Blvd, Suite 2800

 

 

San Jose, CA 95134

 

San Jose, CA 95134

 

Tampa, FL 33602

E-mail

 

Mark.knoch@wj.com

 

Bruce.diamond@wj.com

 

dsmith@slk-law.com

 

15.4         Entire Agreement/Superseded Agreements. This Agreement, which
includes the appendixes and other exhibits and attachments hereto, supersedes
all prior discussions and writings and constitutes the entire and only contract
between the Parties relating to the activities to be performed hereunder.

15.5         No Modification. This Agreement may not be changed, altered, or
amended except in writing and signed by duly authorized representatives of all
of the Parties

15.6         Environmental Matters. AMPTECH will indemnify and hold WJ harmless
from and against any liability, claim, damage, injury, expense, suit, or cause
of action, including, but not limited to, reasonable attorneys fees, arising
from or caused by any toxic or hazardous substances or chemicals, as those terms
are defined by applicable environmental health or safety laws or regulations,
which are used in performance of this Agreement by AMPTECH, present in Scrap
disposed of or destroyed by AMPTECH, or present on any of the Facilities in or
during AMPTECH’s performance of this Agreement, except to the extent present at
the time that AMPTECH obtained possession from WJ. AMPTECH will maintain
compliance of the Facility with all applicable laws and


--------------------------------------------------------------------------------


have all necessary permits, operating licenses, or authorizations necessary to
operate its Facilities under applicable environmental safety or health laws or
regulations.  WJ is solely responsible for environment compliance on its
facilities.

15.7         Waiver. The failure of any Party to enforce, at any time, or for
any period of time, any provision of this Agreement, to exercise any election or
option provided herein, or to require, at any time, performance of any of the
provisions hereof, will not be construed to be a waiver of such provision, or in
any way affect the validity of this Agreement, or any part thereof, or the right
of any Party thereafter to enforce each and every such provision.

15.8         Compliance with Laws. AMPTECH agrees to comply with all applicable
and reasonable local, state, and federal laws and executive orders and
regulations and agrees to defend, indemnify, and hold WJ harmless against any
loss, cost, damage, expense (including attorney’s fees), or liability by reason
of AMPTECH’s violation.

15.9         Independent Contractor. It is agreed that AMPTECH is an independent
contractor for the performance of services under this Agreement, and that for
accomplishment of the desired result WJ is to have no control over the methods
and means of accomplishment thereof, except as specifically set forth in this
Agreement. There is no relationship of agency, partnership, joint venture,
employment, or franchise between the Parties.

15.10       Export Control and Governmental Approval.

(a)           The Parties acknowledge that each must comply with all applicable
rules and laws in the performance of their respective duties and obligations,
including, but not limited to, those relating to restrictions on export and to
approval of agreements. AMPTECH will be responsible for obtaining and
maintaining all approvals and licenses, including export licenses, permits, and
governmental authorizations from the appropriate governmental authorities as may
be required, to enable such AMPTECH to fulfill its obligations under this
Agreement.

(b)           Each Party agrees that, unless prior written authorization is
obtained from the United States Bureau of Industry and Security, it will not
export, re-export, or transship, directly or indirectly, any products or
technical information that would be in contravention of the Export
Administration Regulations then in effect as published by the United States
Department of Commerce.

15.11       Non-Solicitation of Employees.   Except as otherwise provided in the
Asset Purchase Agreement, during the term of this Agreement, and for a period of
six (6) months following expiration or termination, neither WJ nor AMPTECH shall
solicit any employee of the other who is or was employed by any organizational
unit of the other Party involved with the performance of this Agreement for
employment, either directly through any of its employees, or indirectly through
any agent or third party such as an recruiting agency or headhunter.

15.12       Force Majeure. Notwithstanding the insurance requirements under
Section 12.6 of this Agreement, neither Party shall be liable to pay damages
during the Term for any delay or failure in performance, provided such delay or
non-performance is due to circumstances outside its reasonable control,
including, but not limited to, decrees or restraints of government, acts of God
or nature, strikes or other labor disturbances, war, riot, sabotage, fire,
earthquake, flooding, power failures or any other cause which cannot reasonably
be controlled by such Party (a “Force Majeure Event”). However, the aforesaid
shall apply with the restriction that the Party not claiming the Force Majeure
Event shall be entitled to terminate this Agreement in writing if the delay or
non-performance of the other Party as a result of the Force Majeure Event should
last for more than 3 months.  For a Party to claim a Force Majeure Event
hereunder, it must notify the other Party within five (5) days of commencement
of the Force Majeure Event specifying the nature of the Force Majeure Event and
the anticipated length of the Force Majeure Event.  The Party claiming a Force
Majeure Event shall use commercially reasonable efforts to investigate,
eliminate, avoid or prevent the Force Majeure Event so as to continue performing
its obligations under this Agreement.  Under no circumstances shall a Force
Majeure event delay WJ’s obligation to pay AMPTECH.

15.13       Section Titles. Section titles as to the subject matter of
particular sections herein are for convenience only and are in no way to be
construed as part of this Agreement or as a limitation of the scope of the
particular Sections to which they refer.


--------------------------------------------------------------------------------


15.14       Counterparts and Facsimiles.  This Agreement may be executed in
several counterparts and by facsimile, each of which shall be deemed to be an
original, but all of which shall constitute one and the same instrument.

IN WITNESS WHEREOF, the Parties have caused this Agreement to be signed by duly
authorized representations on the date first set forth above.

AMPTECH, INC.

WJ COMMUNICATIONS, INC.

 

 

 

 

BY:

 

 

BY:

 

 

 

 

 

 

 

 

TITLE:

 

 

TITLE:

 

 

 


--------------------------------------------------------------------------------


APPENDIXES

APPENDIX A- WJ PROCESSES TO BE PROVIDED TO AMPTECH
APPENDIX B- LIST OF PRODUCTS (WAFERS)
APPENDIX C- VOLUMES AND PRICES FOR WAFERS
APPENDIX D- PROCESS RESPONSIBILITIES


--------------------------------------------------------------------------------


Appendix A

WJ Processes to be Provided to AMPTECH

The table below contains the valid WJ Process Specifications. Each modification
or change of a parameter leads to a new release of the Process Specification. 
This change must be performed in written form and signed by AMPTECH and WJ,
respectively.

Description

 

Process

 

MESFET ***

 

X

 

MESFET ***

 

X

 

HFET ***

 

X

 

HBT ***

 

X

 

HBT ***

 

X

 

 

PCM Measurement Conditions, Pass/Fail-Selection

AMPTECH will perform a PCM test at all lots, each wafer, performed on the
process control monitor structure (PCM) located in the scribe line or special
test inserts.

A wafer will be classified as having passed if each individual pass/fail
parameter listed in the process specification passes on ***% of the mutually
agreed upon number of test sites. The pass/fail limits for electrical tests
performed on the PCM for each wafer are listed in the relevant process
documentation.

If a Wafer fails the acceptance criteria, the Wafer may not be shipped to WJ
unless WJ requests that it be shipped.

WJ and AMPTECH shall mutually agree on all applicable PCM tests within *** (***)
days following the Effective Date.  If such agreement is not reached within
thirty days following the Effective Date, either party may request mediation and
arbitration of the issue, in which case each party shall submit its proposed
tests to mediation and, if necessary, arbitration as set forth in Section 13. 
If the proposals are submitted to arbitration, the arbitrator shall be
instructed to select one of the two proposals.

***         CONFIDENTIAL MATERIAL REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND SEPARATELY FILED WITH THE SECURITIES AND EXCHANGE
COMMISSION.


--------------------------------------------------------------------------------


Appendix B

List of Products (Wafers)

Products

 

Process

 

Die X(um)

 

Die Y(um)

 

Area(mm^2)

 

Target Yield

 

***

 

MESFET

 

***

 

***

 

***

 

***

 

***

 

MESFET

 

***

 

***

 

***

 

***

 

***

 

MESFET

 

***

 

***

 

***

 

***

 

***

 

MESFET

 

***

 

***

 

***

 

***

 

***

 

MESFET

 

***

 

***

 

***

 

***

 

***

 

MESFET

 

***

 

***

 

***

 

***

 

***

 

MESFET

 

***

 

***

 

***

 

***

 

***

 

MESFET

 

***

 

***

 

***

 

***

 

***

 

MESFET

 

***

 

***

 

***

 

***

 

***

 

MESFET

 

***

 

***

 

***

 

***

 

***

 

MESFET

 

***

 

***

 

***

 

***

 

***

 

HFET

 

***

 

***

 

***

 

***

 

***

 

HFET

 

***

 

***

 

***

 

***

 

***

 

HFET

 

***

 

***

 

***

 

***

 

***

 

Passive

 

***

 

***

 

***

 

***

 

***

 

HBT 5V

 

***

 

***

 

***

 

***

 

***

 

HBT 5V

 

***

 

***

 

***

 

***

 

***

 

HBT 5V

 

***

 

***

 

***

 

***

 

***

 

HBT 5V

 

***

 

***

 

***

 

***

 

***

 

HBT 5V

 

***

 

***

 

***

 

***

 

***

 

HBT 5V

 

***

 

***

 

***

 

***

 

***

 

HBT 5V

 

***

 

***

 

***

 

***

 

***

 

HBT 5V

 

***

 

***

 

***

 

***

 

***

 

HBT 5V

 

***

 

***

 

***

 

***

 

***

 

HBT 5V

 

***

 

***

 

***

 

***

 

***

 

HBT 5V

 

***

 

***

 

***

 

***

 

 

***         CONFIDENTIAL MATERIAL REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND SEPARATELY FILED WITH THE SECURITIES AND EXCHANGE
COMMISSION.


--------------------------------------------------------------------------------


Appendix C

Volumes and Prices for Wafers

All prices under this agreement are to be quoted, billed, and paid for in U.S.
Dollars. USD ($).

Prices listed below are quoted per Wafer and include the raw Wafer cost and all
other costs, but not IC probing.

Price/Wafer by Process Technology

MESFET

 

HFET

 

5V HBT

 

28V HBT

***

 

***

 

***

 

***

 

WJ will during the initial term of this Agreement, provide AMPTECH with a
purchase order for a minimum of *** per week beginning with the first week that
AMPTECH is able to consistently deliver wafers.  This commitment will be reduced
by any cancellations under section 7.3.

Wafer probing and or scribe and break prices shall be negotiated in good faith
and agreed by the AMPTECH and WJ within *** days following the Effective Date. 
If agreement is not reached on such pricing within *** (***) days following the
Effective Date, the parties shall submit pricing determination to mediation and,
if necessary,  arbitration as set forth in Section 13. The mediator and
arbitrators shall be instructed to determine fair market pricing.

AMPTECH and WJ shall confer and prepare a mutually agreed plan (including
pricing) for AMPTECH to provide WJ with metalized processing of wafers until
such time as WJ can fully qualify an alternative source.  The volume of
metalized wafers on a weekly basis shall not exceed a volume that would
constrain AMPTECH’s production for other requirements.  If agreement is not
reached on such plan and pricing within *** (***) days following the Effective
Date, the parties shall submit determination of a plan and proper pricing to
mediation and, if necessary,  arbitration as set forth in Section 13.  The
mediator and arbitrators shall be instructed to determine fair market pricing.

Lead-Times

Process lead-times from AMPTECH will be established after sixty days of fab
operation at   .   days/level.  Device mix releases will be started in the week
following receipt.

Hot lots (if lots in-line exceed ***) have a *** cost factor.  Cycle time on hot
lots is (—   .     days/level to be established after sixty days of fab
operation)

Hand-Carry lots require written acceptance of the wafer fab, and have a *** cost
factor.  Cycle time on hand-carry lots is (—   .    days/level to be established
after sixty days of fab operation)

Priority lots are subject to acceptance by AMPTECH according to their internal
limits.

***         CONFIDENTIAL MATERIAL REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND SEPARATELY FILED WITH THE SECURITIES AND EXCHANGE
COMMISSION.


--------------------------------------------------------------------------------


Appendix D

WJ is responsible to provide all documentation and engineering support to enable
AMPTECH to use WJ’s Processes in its manufacture of the Wafers.

WJ is responsible for reliability and qualification test costs for all WJ’s
products.

  Any future photomask replacement due to damage caused by AMPTECH’s negligence
is the responsibility of AMPTECH.  AmpTech and WJ shall review the condition of
the photomasks within thirty (30) days following the Effective Date, and shall
equitably determine the allocation of costs for the replacement of masks due to
normal wear.  If agreement is not reached on such allocation within thirty (30)
days following the Effective Date, the parties shall submit the cost allocation
determination to mediation and, if necessary,  arbitration as set forth in
Section 13.

AMPTECH is responsible for all internal process development costs.

AMPTECH is responsible for processing Wafers and supporting tools to 
manufacture of the Wafers.

 AMPTECH is responsible for tool installation, government permits, and Facility
costs.

AMPTECH is responsible for tools ongoing maintenance and operating costs.

AMPTECH is responsible for any tools needed strictly for capacity expansion
associated with the manufacture of the Wafers.

By the signing of this agreement. AMPTECH shall be responsible for the costs of
preparing and filing any  UCC statements required by WJ.


--------------------------------------------------------------------------------


Appendix E


1.1          APPENDIX E— QUALIFICATION REQUIREMENTS

Process Qualification requirements:  each process technology has specific
failure modes unique to that technology and/or methodology.  Other failure modes
are generic to materials & structures common in all semiconductor processes.  
Process Qualification requires evaluation of the following:

Failure modes specific to the individual technology
Three-temperature DC life test
RF operational endurance test
Passive element tests
Mechanical integrity tests

Documents containing very detailed requirements for MESFET, HFET, and 5V HBT
processes have been previously provided to AMPTECH.


--------------------------------------------------------------------------------